Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     ALLOWANCE 
  A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8, 15, the prior art taught  by  Hamlin(US 20200074097 A1) in view of Krstic( US 20150347774 Al)  do not teach on render obvious the limitations recited in claims 1, 8, 15, when taken in the context of the claims as a whole identifying, based on an analysis of an application registry corresponding to the computer device, that the user has been successfully authenticated on the second application; 
obtaining, via a first application programming interface (API) of the second application, a first set of user data associated with the user, from the second application; determining that first data of the first set of user data obtained from the second application installed on the computer device does not correspond to a second set of user data associated with the first application installed on the computer device; and in response to determining that the first data of the first set of user data does not correspond to the second set of user data associated with the first application, causing at least a first portion of the second set of user data to be updated, wherein the updated at least the first portion of the second set of user data corresponds to the first data of the first set of user data as recited in claims 1, 8, 15 above. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8, 15 . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on M-F from 10 Am to 8 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung  can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
  /LECHI TRUONG/  Primary Examiner, Art Unit 2194